Citation Nr: 0330051	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  97-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active service from October 1941 to October 
1946.  He died in February 1997, and his surviving spouse is 
the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  

The RO denied entitlement to service connection for the cause 
of the veteran's death, DIC pursuant to the provisions of 38 
U.S.C.A. § 1318, and basic eligibility for benefits under 38 
U.S.C.A. chapter 35.

In July 2002 the Board adjudicated the claim of entitlement 
to service connection for the cause of the veteran's death.  
However, the Board deferred adjudication of the claim for DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318, in view of 
a Board-imposed temporary stay on the adjudication of these 
claims, in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit (CAFC) in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veteran's Affairs, Nos. 00-7095,-7096,-
7098 (Fed. Cir. Aug. 16, 2001).  Adjudication of the claim of 
entitlement to basic eligibility for Survivors and 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35 was deferred as being inextricably intertwined with the 
DIC claim..

The Board's stay on adjudicating § 1318 claims was lifted in 
April 2003.  See Chairmans Memorandum  01-03-09 (April 8, 
2003).  Thus the enumerated issues are now ready for further 
adjudication.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
CAFC determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

Upon review of the evidence and procedural history, the Board 
finds that due process deficiencies require a remand in this 
matter.  

To date, the RO has not sent a notification letter 
specifically advising the appellant about the VCAA regarding 
the enumerated issues on appeal pursuant to Quartuccio.  
Although the VCAA is cited in the May 2002 Supplemental 
Statement of the Case (SSOC), the lone issue addressed in 
this SSOC was the issue of entitlement to service connection 
for the cause of the veteran's death, which is no longer on 
appeal.  Therefore, the RO's actions have not met the 
requirements of Disabled American Veterans, et al.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Furthermore, the Board notes that neither the June 1997 
Statement of the Case (SOC) nor the May 2002 SSOC have 
specifically provided the appellant with the pertinent laws, 
regulations or rating schedule provisions that address either 
issue remaining on appeal.  There is no other correspondence 
of record that provides the appellant with applicable laws 
for these issues.  Due process considerations require that 
appellant be provided with the pertinent laws and regulations 
in a SSOC prior to Board review.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claims and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
notification, and if necessary, issue a 
supplemental statement of the case 
addressing the issues of entitlement to 
Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. 
§ 1318 and entitlement to basic 
eligibility for Survivors' and 
Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  

The supplemental statement of the case 
must provide the pertinent laws, 
regulations or rating schedule provisions 
that address these issues and include a 
review of these matters under the VCAA.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


